Name: Council Decision 2013/44/CFSP of 22Ã January 2013 amending and extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces
 Type: Decision
 Subject Matter: defence;  Africa;  European construction;  cooperation policy
 Date Published: 2013-01-23

 23.1.2013 EN Official Journal of the European Union L 20/57 COUNCIL DECISION 2013/44/CFSP of 22 January 2013 amending and extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal by the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 February 2010, the Council adopted Decision 2010/96/CFSP (1). (2) On 28 July 2011, the Council adopted Decision 2011/483/CFSP (2) amending and extending Decision 2010/96/CFSP for a further period of one year. (3) On 14 May 2012, the Council underlined the importance of ultimately handing over security responsibilities to Somali authorities and, to that end, of enhancing the international support to the Somali National Security Forces (SNSF). It commended the contribution of trained Somali soldiers in bringing security to Somalia and committed itself to continue supporting, through the EU military mission, the development of the SNSF including their command and control structure, in cooperation with the African Union Mission in Somalia (AMISOM), Uganda, the United States of America and other relevant actors. (4) The United Nations Secretary-General, in his report to the Security Council dated 1 May 2012, recommended encouraging the international community to invest seriously in the long-term recovery and development of Somalia, including through support for the strengthening of the security sector. (5) The second International Conference on Somalia, held in Istanbul on 31 May and 1 June 2012, commended the Union for its support to AMISOM and to the Somali security institutions. The Conference recognised the need for the international community to continue supporting the re-establishment of a professional, inclusive, disciplined and well-equipped security apparatus, including the Somali national army, police, navy, coastguard and intelligence agencies, and emphasised the need to bring all Somali forces under a unified command. (6) The President of the Somali Republic adopted a six-pillar policy aiming to promote stability, economic recovery, peace building, service delivery, international relations and unity, where the security sector reform is considered a basic foundation to constitute a viable Somali state, and requested the High Representative of the Union for Foreign Affairs and Security Policy (HR) to continue the Unions engagement in support of Somalia. (7) The Government of Uganda has expressed its satisfaction with the partnership with the Union built around the EU military mission and its willingness to continue cooperating in this context. (8) On 27 November 2012, the Prime Minister of the Somali Republic addressed an invitation letter to the HR with regard to the deployment of the EU military mission, welcoming the Unions support to the training of the Somali Armed Forces. (9) On 10 December 2012, the Council approved the revised crisis management concept for the EU military mission. (10) In accordance with Article 5 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision and therefore does not participate in the financing of this mission. (11) The EU military mission should be further extended with an adapted mandate, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/96/CFSP is hereby amended as follows: (1) Article 1 is replaced by the following: Article 1 Mission 1. The Union shall conduct a military training mission, in order to contribute to the building up and strengthening of the Somali National Armed Forces ( §SNAF §) accountable to the Somali National Government, consistent with Somali needs and priorities. 2. In order to achieve the objectives set out in paragraph 1, the EU military mission shall be deployed in Somalia and in Uganda in order to mentor, advise and support the Somali authorities with regard to the build-up of SNAF, the implementation of the Somali National Security and Stabilisation Plan and SNAF training activities. The EU military mission shall also be ready to provide support, within its means and capabilities, to other Union actors in the implementation of their respective mandates in the security and defence area in Somalia. 3. The implementation of the mandated activities in Somalia shall depend on the security conditions in Somalia and political guidance by the Political and Security Committee.. (2) Article 2(1) is replaced by the following: 1. Brigadier General Gerald AHERNE is hereby appointed EU Mission Commander with effect from 1 February 2013.. (3) Article 3 is replaced by the following: "Article 3 Designation of the Mission Headquarters 1. The Mission Headquarters shall initially remain located in Uganda with a view to their possible transfer to Somalia in the course of the mandate in accordance with the planning documents. It shall perform the functions of both Operational Headquarters and Force Headquarters. 2. The Mission Headquarters shall include a liaison office in Nairobi and a support cell in Brussels.". (4) Article 7 is replaced by the following: "Article 7 Consistency of the Unions response and coordination 1. The HR shall ensure the consistency of the implementation of this Decision with the Unions external action as a whole, including the Unions development programmes. 2. Without prejudice to the chain of command, the EU Mission Commander shall receive local political guidance from the EU Special Representative for the Horn of Africa and relevant Union delegations in the region. 3. The EU military mission shall maintain and enhance coordination with EUNAVFOR Atalanta and EUCAP Nestor. The EU Operations Centre shall, in accordance with its mandate laid down in Council Decision 2012/173/CFSP of 23 March 2012 on the activation of the EU Operations Centre for the Common Security and Defence Policy missions and operation in the Horn of Africa (3), facilitate such coordination and information exchange with a view to increasing coherence, efficiency and synergies between the Common Security and Defence Policy missions and operation in the region. 4. The EU military mission shall operate in close cooperation with other international actors in the region, in particular the United Nations, AMISOM, and the United States of America and Uganda in line with agreed requirements of the Somali National Government. (5) Article 10 is replaced by the following: Article 10 Financial arrangements 1. The common costs of the EU military mission shall be administered in accordance with Council Decision 2011/871/CFSP of 19 December 2011 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) (4) ( §ATHENA §). 2. The financial reference amount for the common costs of the EU military mission for the period until 9 August 2011 shall be EUR 4,8 million. The percentage of the reference amount referred to in Article 25(1) of ATHENA shall be 60 %. 3. The financial reference amount for the common costs of the EU military mission for the period from 9 August 2011 until 31 December 2012 shall be EUR 4,8 million. The percentage of this reference amount referred to in Article 25(1) of ATHENA shall be 30 %. 4. The financial reference amount for the common costs of the EU military mission for the period starting on 1 January 2013 shall be EUR 11,6 million. The percentage of this reference amount referred to in Article 25(1) of ATHENA shall be 20 %, and the percentage for commitment referred to in Article 32(3) of ATHENA shall be 30 %. (6) Article 11 is replaced by the following: "Article 11 Release of information 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of the Mission, EU classified information generated for the purposes of the Mission, in accordance with Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (5): (a) up to the level provided in the applicable Security of Information Agreements concluded between the Union and the third State concerned; (b) or up to the CONFIDENTIEL UE/EU CONFIDENTIAL  level in other cases. 2. The HR shall also be authorised to release to the United Nations (UN) and the African Union (AU) in accordance with the operational needs of the Mission, EU classified information up to RESTREINT UE/EU RESTRICTED  level which are generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. Arrangements between the HR and the competent authorities of the UN and the AU shall be drawn up for this purpose. 3. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State any EU classified information up to RESTREINT UE/EU RESTRICTED  level which are generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. Arrangements between the HR and the competent authorities of the host State shall be drawn up for that purpose. 4. The HR shall be authorised to release to the third States associated with this Decision any EU non-classified documents connected with the deliberations of the Council relating to the Mission and covered by the obligation of professional secrecy pursuant to Article 6(1) of the Councils Rules of Procedure (6). 5. The HR may delegate such authorisations, as well as the ability to conclude the arrangements referred to above to staff of the European External Action Service and/or to the EU Mission Commander. (7) In Article 12, paragraph 2 is replaced by the following: "2. The mandate of the EU military mission shall end on 31 March 2015.". Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 January 2013. Done at Brussels, 22 January 2013. For the Council The President M. NOONAN (1) OJ L 44, 19.2.2010, p. 16. (2) OJ L 198, 30.7.2011, p. 37. (3) OJ L 89, 27.3.2012, p. 66.". (4) OJ L 343, 23.12.2011, p. 35.. (5) OJ L 141, 27.5.2011, p. 17. (6) Council Decision 2009/937/EU of 1 December 2009 adopting the Councils Rules of Procedure (OJ L 325, 11.12.2009, p. 35).".